ITEMID: 001-72285
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: PETERSEN v. GERMANY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Werner Petersen, is a German national who was born in 1947 and lives in Neustadt. He is represented before the Court by Mr G. Rixe, a lawyer practising in Bielefeld.
The applicant is the father of the child S., born out of wedlock on 3 May 1985. He had been living with Ms B.-K., the child’s mother, from May 1980 to November 1985. After their separation S. lived with his mother. The applicant had contacts with S. until autumn 1994, when Ms B.K. prohibited further visits. He subsequently instituted numerous court proceedings concerning access to and custody of his son.
The applicant’s repeated motions to be granted access to S. by a court order were to no avail. From April 1998 until S. attained the age of majority on 3 May 2003 proceedings concerning the applicant’s renewed request to be granted access to S. were pending in the Bremen Regional Court.
Likewise, the applicant’s motion lodged in 1995 to withdraw or restrict Ms B.-K.’s right of custody in order to prevent her from moving abroad for three years with S. and her family was dismissed. The national courts found that there were no indications that there were risks for the child’s well-being which could justify an interference with Ms B.-K.’s right of custody. The applicant’s motion lodged in 1999 to be granted joint custody of S. was equally rejected.
Two joint applications (nos. 38282/97 and 68891/01) concerning the said access and custody matters are pending with this Court.
On 6 December 2001 the Court declared inadmissible Mr Petersen’s application no. 31178/96 concerning the change of S.’s surname after Ms B.K.’s marriage and compensation for financial losses because of an undue refusal of access.
On 19 August 2000 the applicant lodged a request with the Kirchhain District Court partly to withdraw Ms B.-K.’s custody of S. in order to secure the preparation of an expert report in the access proceedings pending in the Bremen Regional Court since April 1998. He also applied for interim measures to be taken.
On 1 March 2001 the Frankfurt (Main) Court of Appeal dismissed the applicant’s motion for bias against District Court judge S. It found that there were no indications whatsoever that the judge challenged was biased. On 15 August 2001 the Frankfurt (Main) Court of Appeal dismissed the applicant’s objections against its decision.
On 3 December 2001 the Kirchhain District Court conducted a hearing attended by the applicant and S.’s guardian ad litem. It imposed a coercive penalty of 200 Deutschmarks on Ms B.-K. for failure to attend the hearing. It suspended the proceedings in order to await the outcome of the access proceedings pending in the Bremen Regional Court.
On 21 January 2002 the Frankfurt (Main) Court of Appeal, following the applicant’s and Ms B.-K.’s appeals, quashed the District Court’s order against Ms B.-K. to pay a coercive penalty for failure to attend the hearing because of a formal mistake. The applicant’s objections against this decision were to no avail.
On 5 February 2002 the Frankfurt (Main) Court of Appeal quashed the decision of the Kirchhain District Court ordering the suspension of the proceedings.
On 2 May 2002 the Frankfurt (Main) Court of Appeal, on the applicant’s appeal, ordered the Kirchhain District Court to further the proceedings.
On 17 May 2002 the Kirchhain District Court fixed a date for S.’s hearing on 31 May 2002. The date for the hearing was then postponed until June 2002. On 3 June 2002 the Frankfurt (Main) Court of Appeal dismissed as inadmissible the applicant’s appeal against the fixing of the dates for a hearing, as no appeal lay against these orders.
On 9 July 2002 the Kirchhain District Court dismissed the applicant’s further motion for bias against District Court judge S. as ill-founded. It found that the judge’s conduct of the proceedings disclosed no indications of bias on her part. The applicant’s objections were to no avail.
On 30 August 2002 the Frankfurt (Main) Court of Appeal, endorsing the reasons given by the District Court, dismissed the applicant’s appeal against the District Court’s decision of 9 July 2002.
On 28 April 2003 the Federal Constitutional Court refused to admit the applicant’s constitutional complaint (1 BvR 1825/02) against the decisions of the Kirchhain District Court and the Frankfurt (Main) Court of Appeal concerning the applicant’s motions for bias against District Court judge S. and the length of the proceedings.
On 3 May 2003 S. attained the age of majority. At that time, the proceedings in the Kirchhain District Court had not yet been terminated.
In previous proceedings brought by the applicant (3 F 563/99), the Frankfurt (Main) Court of Appeal found on 5 July 2000 that the applicant was entitled to obtain certain information about his son’s development. Ms B.-K. was ordered to inform him about the type of school which S. attended, his class and his results, his interests in sports and music and any serious diseases, and to give him a recent photograph of his son. The applicant’s requests for further information were dismissed.
On 17 January 2003 the Kirchhain District Court dismissed the applicant’s renewed request dated 3 December 2002 (33 F 886/02 RE) for information on S.’s personal situation. It argued that the applicant had received conclusive information about his son’s personal situation following his previous requests.
On 11 November 1999 the applicant lodged a motion with the Kassel Administrative Court to be granted access to the files of the Schwalm-Eder-District Youth Office concerning his son S.
On 7 October 2003 the Kassel Administrative Court (5 E 3263/99) dismissed the applicant’s motion as inadmissible. It found that the applicant had inspected the entire case-files in November 2000 and therefore had no legitimate interest in being granted access again.
On 22 April 2002 the Federal Constitutional Court refused to admit the applicant’s constitutional complaints (nos. 1 BvR 278/02 and 1 BvR 406/02) against decisions concerning the applicant’s request for access to his son and a request lodged in 2001 for information about his son’s development. It imposed a fine of 500 euros (EUR) respectively for abuse of petition on the applicant.
On 18 June 2002 the Registry of the Federal Constitutional Court informed the applicant that the court had decided not to modify its decision of 22 April 2002.
